United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3968
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota.
Todd Brave Crow,                        *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 19, 2006
                                Filed: October 20, 2006
                                 ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

      Todd Brave Crow pleaded guilty to assault resulting in serious bodily injury,
and was sentenced to 33 months in prison and 3 years of supervised release. After
Brave Crow began serving his supervised release, the probation officer petitioned for
revocation, alleging that Brave Crow had violated his release conditions. Brave Crow
admitted violating the conditions of his supervised release as alleged. At a
subsequent revocation hearing, the district court1 revoked supervised release and
imposed a new sentence of 24 months in prison, commenting on the Chapter 7

      1
       The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
Guidelines recommended range, Brave Crow’s prior and current supervised release
violations, and his failure to pay restitution, and also noting that due to his record
leniency was not appropriate. Brave Crow appeals his revocation sentence.

      The revocation sentence was within authorized limits, and the district court
considered appropriate factors in imposing it. See 18 U.S.C. §§ 3553(a), 3583(e)(3).
We conclude that Brave Crow’s sentence is not unreasonable. See United States v.
Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per curiam) (revocation sentences are
reviewed for unreasonableness in accordance with United States v. Booker, 543 U.S.
220 (2005)).

      Accordingly, we affirm.
                     ______________________________




                                         -2-